Citation Nr: 0505116	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-22 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression, and to include as secondary to service-
connected hysterectomy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2001 and October 2001 rating decisions 
issued by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Appeal to the 
Board was perfected.  

In December 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder.  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

In essence, the veteran maintains that she is entitled to 
service connection for an acquired psychiatric disorder, to 
include PTSD, either on a direct basis due to trauma from two 
incidents of in-service sexual assault, or on a secondary 
basis due to service-connected hysterectomy.  See statement 
submitted with May 2000 claim; February 2001 and June 2001 
statements; notice of disagreement; and Board hearing 
transcript.  Service connection for hysterectomy, with a 30 
percent disability evaluation, has been in effect since June 
1982.  See September 1983 rating decision. 

In general, service connection for a claimed disability 
requires evidence demonstrating that a disease or injury 
resulting in current disability was incurred in active duty 
or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
service connection is granted for a disease diagnosed after 
discharge when the evidence establishes incurrence in 
service.  38 C.F.R. § 3.303(d).  Service connection for 
certain diseases, including psychosis, will be rebuttably 
presumed if they are manifested to a compensable degree 
within one year after active service.  38 C.F.R. §§ 3.307, 
3.309 (2004).

Further, under 38 C.F.R. § 3.310(a), service connection is 
granted for a disability proximately due to, or the result 
of, a service-connected disability or injury.  Secondary 
service connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran will be compensated for the degree of disability - 
but only that degree - over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 
Vet. App. 128, 139-143 (1997).  If PTSD is based on alleged 
in-service personal assault, as is the case here, evidence 
from sources other than the veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include records from law enforcement 
authorities, rape crisis centers, or mental health counseling 
centers; test results for sexually transmitted diseases; and 
statements from family, other service members, or clergy.  
Also, evidence of behavioral changes, such as a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes following the 
claimed assault, can be credible evidence of the stressor.  
38 C.F.R. § 3.304(f)(3).  
   
The veteran's service medical records, which include May 1979 
service entrance reports of medical history and medical 
examination, document no complaint of, or treatment for, 
psychiatric problems.  In June 1982, the veteran expressly 
declined a separation medical examination.  No service 
medical record documents the veteran's account of two in-
service sexual assaults.  

It is noted that the veteran appears to have been given ample 
opportunity to provide information tending to corroborate her 
accounting of assault consistent with 38 C.F.R. § 
3.304(f)(3).  The record includes the veteran's February 2001 
four-page handwritten personal statement and a completed 
"sexual assault" questionnaire received in June 2001; the 
veteran also had an opportunity to give oral testimony at the 
Board hearing.  The veteran states that the first attack 
occurred sometime after April 1982, but could not recall a 
specific date or other details such as the identity of her 
attacker, other than that his first name was either Tommy or 
Tony.  See February 2001 statement and pp. 2-3, hearing 
transcript.  The second incident presumably took place within 
a two-month period between April and June 1982, given that 
the veteran was discharged in mid-June 1982; however, even 
less detail is available about this incident (see p. 3, 
hearing transcript and February 2001 statement).  Notably, 
the veteran herself said: "It wasn't until recently that had 
admitted this [referring to the assaults] to myself."  See 
June 2001 statement.  As such, the record is sparse with 
respect to independent evidence of these incidents - notably, 
it does not contain evidence of "markers" of physical 
assault or rape, such as police reports, rape crisis center 
treatment reports, statements from clergy, and the like, 
consistent with the veteran's accounting of such trauma.  
Even so, as this case will be placed on remand status, the 
veteran is free to provide additional, new evidence of such 
"markers" to support this aspect of her claim.    


What the record does amply document, however, is the 
performance of a hysterectomy and oophorectomy (removal of 
the uterus, cervix, and right ovary) in service due to 
presence of uterine fibroid tumors and an ovarian cyst.  
Service connection was established for hysterectomy and right 
ovary removal in a September 1983 rating decision, with the 
initial disability rating assignments of 30 percent 
(hysterectomy) and 10 percent (ovary removal), each effective 
on June 18, 1982, the date following discharge from active 
duty.

Post-service evidence contains no independent evidence of 
either in-service sexual assault (that is, evidence other 
than the veteran's own allegations).  The veteran here had 
only peacetime service, and alleges sexual assault as her 
only stressor associated with her claim, at least with 
respect to a theory of entitlement based upon PTSD.  
Nonetheless, it is acknowledged that, two July 1983 (shortly 
after one year post-discharge) VA medical examination reports 
document the veteran's complaint of depression "much of the 
time," nervousness, insomnia, and frequent crying spells.  
One VA medical doctor diagnosed the veteran with mild 
depressive reaction, apparently attributed, at least in part, 
albeit not explicitly, to psychological impact of the in-
service surgeries; another physician, a neuropsychiatrist, 
determined that the veteran has "no mental illness."  The 
RO's September 1983 rating decision denied service connection 
for a nervous condition.       

More recent medical evidence of record, dated in the late 
1990s forward, show that the veteran has been diagnosed with 
depression, PTSD (based, in part, upon apparently 
uncorroborated accounting of alleged in-service assault), 
borderline personality disorder, sexual trauma by history 
only, dysthymia, mood instability, panic disorder, and 
anxiety.  The veteran was noted to have exhibited obsessive-
compulsive symptoms.  Her treatment included prescription 
Prozac and lithium.  Notably, in November 2002, a VA medical 
professional opined in November 2002 that the veteran's 
current psychiatric symptoms are "most consistent" with 
PTSD secondary to uncorroborated history of in-service 
assault, and that mood disorder, "seems most consistent" 
with a borderline personality disorder.  Further, noting that 
the veteran reported "several times" that she was unaware 
of what was causing her sadness and did not indicate that her 
mood problems stem from hysterectomy and inability to bear 
children, the examiner concluded that the veteran's 
depression does not appear to be attributable to service-
connected hysterectomy (secondary service connection).  

However, the Board notes that this VA medical opinion appears 
to have been rendered based upon a review of an incomplete 
evidentiary record.  More specifically, at the December 2004 
videoconference hearing before the undersigned, the veteran 
testified that she saw private doctors in or around 1989 and 
in 2001 for psychiatric problems (doctors are not 
identified); that she retired from a mail carrier job at the 
U.S. Postal Service in 2001; and that she has been receiving 
Social Security Administration (SSA) disability compensation 
benefits since 2001.  It is noted that both SSA disability 
benefits and Postal Service retirement reportedly are based 
upon psychiatric disability.  See pp. 6, 8-10, hearing 
transcript.  The private treatment, SSA, and Postal Service 
records are not in the claims folder.  SSA records and Postal 
Service records concerning the veteran's medical or 
psychiatric condition should be obtained on remand.  In this 
connection, it is noted that the law provides that VA's 
assistance duties include obtaining SSA records.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).
   
Furthermore, the veteran testified that she has been treated 
for psychiatric problems since the mid-1980s at the Bay 
Pines, Florida, VA medical facility.  The record includes Bay 
Pines facility records dated from early 1999 to 2002, but not 
those dated from the mid-1980s.  While this case is in remand 
status, any missing VA medical records, including all records 
from the Bay Pines facility and any missing, or more recent, 
records from the St. Petersburg Vet Center (the record 
contains at least some documents from the latter), should be 
associated with the claims folder.

After further development is completed as outlined above, 
further VA psychiatric examination is in order, based upon a 
review of the complete record.  One of the reasons that the 
Board finds that further development and consideration of 
this claim is in order is that the veteran's complaints of 
psychiatric problems (symptoms like crying spells, insomnia, 
depression) were documented as long ago as in July 1983, just 
over one year after discharge from service.  This evidence 
helps lend credibility to the veteran's claim, particularly 
as it relates to the secondary service connection theory 
(that is, a possible relationship between service-connected 
hysterectomy, performed a few years before the 1983 C&P 
examination, and an acquired psychiatric disorder).  

In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted.  The appeal is 
REMANDED to the RO, via the AMC in Washington, D.C., for the 
following actions, after which de novo adjudication is to be 
undertaken by the RO:

1.  Tell the veteran to submit to VA 
copies of any evidence in her possession 
relevant to this claim.

2.  Medical Evidence.  The RO should ask 
the veteran to specifically identify the 
private physicians who treated her in or 
around 1989 and in 2001 for psychiatric 
problems, and provide their addresses if 
she is able.  Obtain and associate with 
the claims folder these treatment 
records.  Request actual treatment 
records from these providers, rather than 
summaries.

Also obtain and associate with the claims 
folder treatment records from the VA 
medical facility in Bay Pines, Florida, 
from 1985 forward, as well as the St. 
Petersburg, Florida, Vet Center from 2000 
forward.  Request actual treatment 
records from these providers, rather than 
summaries. 
 
3.  SSA Records.  Obtain and associate 
with the record the veteran's Social 
Security Administration disability 
benefits application, exhibits or 
evidence supporting the application, and 
resulting administrative law judge 
decision.  Note that the veteran 
reportedly began receiving SSA disability 
benefits in 2001.  

4.  Medical Records - Civilian Job.  
Obtain and associate with the claims 
folder medical records associated with 
the veteran's disability retirement from 
the U.S. Postal Service.  Note that the 
veteran reportedly retired in 2001.

5.  VA Psychiatric Examination.  After 
completing the above directives and 
obtaining the above evidence, to the 
extent available, schedule the veteran 
for a VA C&P psychiatric examination.  
The examiner must first review the entire 
claims folder, which should include a 
complete copy of this remand order, 
before issuing any report or opinion 
requested below.  

The examination should result in a 
diagnosis (or diagnoses) as to what 
current psychiatric disorder(s) the 
veteran has.  Then, the examiner should 
opine as to whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent), that the diagnosed 
disorder(s) is/are related to active 
service, or service-connected 
hysterectomy and/or oophorectomy.  

The specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able to opine as requested herein without 
resorting to conjecture or speculation, 
he or she should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  



6.  Associate with the claims folder the 
written examination report, along with 
diagnostic testing records, if any.  
Then, review the entire claims folder, 
and conduct any other evidentiary 
development if warranted.

6.  After completion of the above, 
readjudicate the claim.  If any 
determination remains unfavorable to the 
veteran, then she and her representative 
should be provided an updated 
Supplemental Statement of the Case and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

No action by the veteran is required until she receives 
further notice; however, she has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  The appellant's cooperation in VA's efforts to 
develop the claim, including reporting for any scheduled VA 
examination, is both critical and appreciated.  The appellant 
is also advised that failure to report for any scheduled 
examination may result in the denial of her claim.  38 C.F.R. 
§ 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




